John E. McGeehan,
Official Eeferee. This is a consolidated tax proceeding to review the assessments for the tax years 1947-48, 1948-49,1949-50 and 1950-51 on property located in the borough of The Bronx, New York City, and designated on the tax map as Block 2425, Lot 20 and Block 2426, Lot 34.
This property is centrally located insofar as the relator’s problems of distribution of its product are concerned and it is situated in a developed area composed of apartment houses, stores, garages and industrial establishments. The buildings front on one of the main streets giving access to the plant and providing means for transporting the milk by truck to customers of the relator. In view of these facts, the square-foot method of computing the land area does not appear to be appropriate and the court will, therefore, adopt the respondents’ computations of land area based on the number of unit lots involved, including additional increments for corner, key and plottage.
While the structures were originally designed and erected for the operation of a milk processing plant, the evidence establishes that they are rentable in their present condition and that they can be converted to ordinary commercial or industrial use by making alterations in one section at a nominal cost. Accordingly, the reconstruction cost method of valuation is not controlling since the improvements do not constitute special purpose buildings under the provisions of the Tax Law (People ex rel. Borden Co. v. Miller, 257 App. Div. 160; People ex rel. Sheffield Farms Co. v. Lilly, 295 N.Y. 354).
Upon all the evidence adduced at the trial and after considering all elements of value, including reconstruction costs as well as the structural condition of the buildings as indicated by the exhibits admitted in evidence, this court finds the proper values to be as follows:



Costs to relator. Settle final order.